Order entered January 6, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00055-CV

                B.J. STRATTON AND KENNETH STRATTON, Appellants

                                                   V.

                                    RITA ROBINS, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-11516

                                             ORDER
        This is an appeal from a judgment following a bench trial conducted in the above

referenced cause on October 16-17, 2018. Volume 5 of the reporter’s record from the trial shows

that Court’s Exhibit No. 1 is a videotaped deposition of appellee Rita Robins. The reporter’s

record also states that the exhibit is “located at the end of all the exhibits.” Our record does not,

however, contain the videotaped deposition.             Accordingly, we ORDER Vielica Dobbins,

Official Court Reporter of the 193rd Judicial District Court in Dallas County, Texas, to file a

supplemental reporter’s record including Court’s Exhibit No. 1, the videotaped deposition, in the

above numbered cause with the Clerk of the Court of Appeals, Fifth District of Texas no later

than seven (7) days from the date of this order.
       We DIRECT the Clerk of the Court to send a copy of this order electronically to Vielica

Dobbins, Official Court Reporter of the 193rd Judicial District Court in Dallas County, Texas.


                                                    /s/    KEN MOLBERG
                                                           PRESIDING JUSTICE